                                                                  '.,                                          ..
                                                                                                                                                                                                                                ~:
                                            i
                                                                                                                                                                                                        -                            :~




                                 t   t ^~         ,~"'                                  r~,~             ~{.
                   -   n ~                               ~~`~-                                                                     Y                                      ~                     _                             ~rti
                                                 ~.~.                                                               ypx•. ~                         r       ~         y
                                                                                                                                                    {                             ~                                                  N'
                                                                                                                                                                                                                                     ~~
                                                                                                                                       ~        i                ..           -


                                                                                                                                                                                      ..                                       - ~S
                                                                                                                                                                                                                               ~"'*.~
                                                                                                                                            _                                                                                   "~

                                                                                                                                                    (
                                                                                                                                                    '
                                                                                                                                                    `
                                                                                                                                                    1 1̀
                                                                                                                                                       ~~        a                         r   p~   e


                        1    TRACY L. WILKISON                                                                                             ~°                   ~ ~ ~ ~ ' ``'•~
                             Acting United States Attorney                                                                                                                                                                     ,
                        2    BRANDON D. FOX
                             Assistant United States Attorney
          -             3    Chief, Criminal Division
                             JOSEPH T. MCNALLY (Cal. Bar No. 250289)
                        4    Assistant United States Attorney                                                                                                                                                                  :',
                                  312 North Spring Street                                                                                                                                                                      ~
                        5         Los Angeles, California 90012                                                                                                                                                                 `'
                                  Telephone: (213) 894-2272
      -                 6         Facsimile: (213) 894-2600                                                                                                                                                                   }
                                  E-mail:    joseph.mcnally@usdoj.gov
                        7    Attorneys for Plaintiff
                             UNITED STATES OF AMERICA
              ~:        8                                                                                                                                                                                                            w

                        9                                               UNITED STATES DISTRICT COURT                                                                                                                            "`
                                                                                                                                                                                                                              ,,`,
                       10                                  FOR THE CENTRAL DISTRICT OF CALIFORNIA                                                                                                                              ;~a

                       11    UNITED STATES OF AMERICA,                                                   No. SA CR 20-100-DMG                                                                                                  .'

                       12                       Plaintiff,                                               SUPPLEMENT TO GOVERNMENT'S
                                                                                                         POSITION WITH RESPECT TO THE
                       13                                v.                                              PRESENTENCE REPORT

                       14    SOBER LINING,

                       15                       Defendant.                                                                                                                                                                    '~~
                                                                                                                                                                                                                              ~~
                                                                                                                                                                                                                                          Case 8:20-cr-00100-DMG Document 39 Filed 01/19/21 Page 1 of 4 Page ID #:119




                       ,~                                                  -. ti               ;.
                                                                                                                                                                                  _
                                                         .., ~4                                                               rY   ~                                                                        Ste{ ~.' ~'~'




                                                                                                                                                        _                                                       : ~~y   ~~e
                                                                                                                                                                                                               L p;
                                                                                                                                                                                                                  ,




                             -                                                           ,_         .,                                     - a.
_,.                                                                                ,.
     Case 8:20-cr-00100-DMG Document 39 Filed 01/19/21 Page 2 of 4 Page ID #:120


                                                          C~~I~~~~-~~L
     TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH T. MCNALLY (Cal. Bar No. 250289)
 4   Assistant United States Attorney
          312 North Spring Street
 5        Los Angeles, California 90012
          Telephone: (213) 894-2272
 6        Facsimile: (213) 894-2600
          E-mail:    joseph.mcnally@usdoj.gov
 7   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
8

 9                            UNITED STATES DISTRICT COURT

10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,               No. SA CR 20-100-DMG

12              Plaintiff,                   SUPPLEMENT TO GOVERNMENT'S
                                             POSITION WITH RESPECT TO THE
13                    v.                     PRESENTENCE REPORT

14   SOBER LINING,

15              Defendant.

16
           In the Government's Position with Respect to the Presentence
17
     Report, the government stated in a footnote "Sober Lining appears to
18
      walk back from their agreement here by suggesting that the Court
19
     should not impose a fine because it does not have the ability to
20
     pay."   The Government withdraws this statement.        Consistent with its
21
      plea agreement obligation, Sober Lining recommended in its sentencing
22
      position that the Court impose the $500,000 fine agreed to in the
23
      plea agreement.      It is appropriate for Sober Lining to advise the
24
      Court that it is unlikely that the fine will be paid given its
25
      financial condition.
26

27

28
     Case 8:20-cr-00100-DMG Document 39 Filed 01/19/21 Page 3 of 4 Page ID #:121




 1    Dated: January 18, 2021            Respectfully submitted,

 2                                       TRACY L. WILKISON
                                         United States Attorney
 3
                                         BRANDON D. FOX
 4                                       Assistant United States Attorney
                                         Chief, Criminal Division
 5

 6                                             /s/
                                         JOSEPH T. MCNALLY
 7                                       Assistant United States Attorney

8                                        Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
       Case 8:20-cr-00100-DMG Document 39 Filed 01/19/21 Page 4 of 4 Page ID #:122



 1 1                             CERTIFICATE OF SERVICE

 2          I, CHRISTINE CLARK, declare:

 3          That I am a citizen of the United States and a resident of or

 4     employed in Los Angeles County, California; that my business address

 5     is the Office of United States Attorney, 312 North Spring Street,

 6     Los Angeles, California 90012; that I am over the age of 18; and

 7     that I am not a party to the above-titled action; That I am employed

8      b y the United States Attorney for the Central District of

 9     California, who is a member of the Bar of the United States District

10     Court for the Central District of California, at whose direction the

11     service by mail described in this Certificate was made; that on

12     Tuesday, January 19, 2021 I emailed a copy of:
        SUPPLEMENT TO GOVERNMENT'S POSITION WITH RESPECT TO THE PRESENTENCE
13      REPORT

14     service was:

15      ❑ Placed in a closed envelope          ❑ Placed in a sealed envelope
          for collection and inter-              for collection and mailing via
16        office delivery, addressed as          United States mail, addressed
          follows:                               as follows:
17

18
        ❑ By hand delivery, addressed          ~ By email as follows:
19        as follows:
                                               William@wmgattorneys.com
20
        ❑ By messenger, as follows:            ❑ By Federal Express, as
21                                               follows:

22 ~ at his/her/their last known address, at which place there is a

23     delivery service by United States mail.

24          This Certificate is executed on January 19, 2021, at Los

25     Angeles, California.     I certify under penalty of perjury that the

26 ( foregoing is true and correct.

27                                                   Chri.~t~,v~,e~ Clcu-1~
                                               CHRISTINE CLARK
28                                             Legal Assistant
